DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-2, 4-7, 9-10, 12-14, 16-20 are in condition for allowance.
	Claims 3, 8, 11, and 15 are cancelled by Applicant.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4:  The apparatus of claim 1 
Claim 16:  The computer program product of claim 12 


Allowable Subject Matter
3.	Claims 1-2, 4-7, 9-10, 12-14, 16-20 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10, and 12 limit to a apparatus, method, and computer product for creation of a data chain that can be cryptographically proven to contain valid data while relocating the data from a switching off node to a live node during a churn event, configured to perform steps of a data chain created with no elements in a data structure of a decentralized network wherein before accepting the data chain the data chain is validated for nodes by the data identifier cryptographically validates the data chain where the data identifier is an object identifies and validates the data chain. The claimed invention further verify a size of a close group to add the data chain to the nodes, add a data block to the data chain, inject new elements into the data chain that represents a current close group of the data element, and remove old copies of data from the data chain to maintain consensus of the data chain by keeping the data in the data chain and marked as deleted where a majority of pre-existing nodes are validated to add the data chain to the node and a signature of the data chain is validated via the data chain of signed elements. 
The previous rejection was overcome by the current amendments.  Further searching failed to disclose prior art that reads creation of a data chain that can be cryptographically proven to contain valid data while relocating the data from a switching off node to a live node during a churn event, configured to perform steps of a data chain created with no elements in a data structure of a decentralized network wherein before accepting the data chain the data chain is validated for nodes by the data identifier cryptographically validates the data chain where the data identifier is an object identifies and validates the data chain and remove old copies of data from the data chain to maintain consensus of the data chain by keeping the data in the data chain and marked as deleted where a majority of pre-existing nodes are validated to add the data chain to the node. Therefore, none of the references alone or in combination disclose or suggest the invention as the limitations as set forth in claims 1-2, 4-7, 9-10, 12-14, 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA TRUVAN
Examiner
Art Unit 2435


/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435